    Case 2:19-cv-04980-AB-SK Document 187 Filed 09/10/20 Page 1 of 2 Page ID #:3079

  WHEN RECORDED MAIL TO:
  Douglas G. Muehlhauser
  Mark Lezama
  ICNOBBE, MARTENS,OLSON &BEAR,LLP
  2040 Main Street, Fourteenth Floor
  Irvine, CA 92614



                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                                                           CASE NUMBER:
NOMADIX,INC.,

                                     PLAINTIFF(S),     I CV 2:19-04980 AB (FFMx)
                           v.

GUEST-TEK INTERACTIVE                                         ABSTRACT OF JUDGMENT/ORDER
ENTERTAINMENT LTp.,
                                   DEFENDANT(S).


I certify that in the above-entitled action and Court, Judgment/Order was entered on August 6, 2020
in favor of Nomadix,Inc.
whose address is 21600 Oxnard Street, 19th Floor, Woodland Hills, California 91367
and against Guest-Tek Interactive Entertainment Ltd.
whose last known address is Suite 600, 777 8 Ave SW,Calgary, Alberta T2P 3R5, Canada
for $0                        Principal, $0                    Interest, $ 400.00                     Costs,
and $ 1,099,310.00              Attorney Fees.


ATTESTED this         I~               day of    ~e~emb~r         ~ 20 ~
Judgment debtor's driver's license no. and state;                          (last 4 digits) ❑Unknown.
Judgment debtor's Social Security number;                                  (last 4 digits) ❑Unknown.
❑
✓ No stay of enforcement ordered by Court
❑ Stay of enforcement ordered by Court, stay date ends



Judgment debtor's attorney's name and address and/or address at which summons was served:


Kevin M.Bovard, BAKER & HOSTETLER LLP
                                                                       CLERK, U.~ DISTRICT
2929 Arch Street, 12th Floor
Philadelphia, PA 19104-2891                                    ~v..~~1~lllr~'
                                                                                       Clerk       ~~~
                                                                                                      ~.a~`'~~
                                                                                                  ~~u

NOTE:JUDGMENTS REGISTERED UNDER 28 U.S.C. §1963 BEAR THE RATE OFINTEREST OF THE DISTRICT OF ORI~~
AND CALCULATED AS OF THE DATE OF ENTRYIN THAT DISTRICT.

G-18 (03/12)                              ABSTRACT OF JUDGMENT/ORDER
                                                                                                                            Hasler                         F~R~T-r~.:,~, M.~~~
Knobbe Martens
                                                                                                                            ~9f~.~~ ~~~                 J'
                                                                                                                                                   ~00~.r
2040 Main Street, 14th Floor
Irvine, CA 92614
                                                                                                                              ,.....
                                                                                                                               ti             ~           ZIP G~614
                                                                                                       MASIMOL.1137L                                   i1 ~ ~~ ~~e'-"~'~'-'S


                                                                                                                                                                  \
                                                                                                                                                                 `~O ..

                                                                                                                                                                      ~.
                                           Roybal Federal Building and U.S. Courthouse
                                               Attn: Clerk of Court, Danny Tamayo
                                              255 East Temple Street, Suite TS-134
                                                      Los Angeles, CA 90012                                                                                        ~.
                                                                                                                                                                   r

                                                                                                                                                                      f:

                                                                                       ... ....        .
                                                  —.:—.....:—..—.                •t•~                                                • ..tlfl lt•! f I~i            .;'~ ,
                                  ..,~—;
                               ._ -   _ .f .."-_°::s:•.~.i.~<,~•~;         _
                                                                     ... _ ~;y    ! s~;t`:•i'1               ~ t
                                                                                       slit 3 ~ t ~ ~ t;f;;~l~~l'It+i I(;IE~~;~!E)II
                                                                                                                         r!          ~~~     F f ? I~
                                                                                                                                                                                 Case 2:19-cv-04980-AB-SK Document 187 Filed 09/10/20 Page 2 of 2 Page ID #:3080
